DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7-10, 12, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jibbe et al., (US 2009/0210620) and Belluomini et al., (US 8,583,868).

As per claim 1, Jibbe teaches a method for programming data of page groups into flash units, performed by a flash controller (SSD flash array 220 as secondary cache, Fig. 2, [0025-0026]), comprising: obtaining, by a host interface (I/F) controller (storage controller, [0025, 0027-0030], user data of a page group from a host side (Jebbe teaches using flash memory as part of the cache to increase/decrease capacity of local cache groups, [0011,0025]), wherein the page group comprises a plurality of pages. Jebbe teaches that controller, 205 can directly access/control the flash cache blocks [0025]), whereby the flash cache is used for reading/writing for faster access to (any i.e. user) data. ([0007,0028]) Jibbe teaches performing direct access/control to the flash (group) caches but does not specifically show that this operation is performed by DMA. Performing flash memory operations with DMA that include read, erase before a data write, data writing, error correction, etc is well-known in the art. Nonetheless, Belluomini teaches the details of the page group comprises a plurality of pages; storing, by the host I/F controller (Belluomini teaches the flash controller, 106, Fig. 1, col. 4, lines 4-16) the user data on the pages in a random access memory (RAM) through a bus architecture, outputting the user data on the pages (Belluomini teaches selecting physical block address location- within a flash memory device – to be erased which data are to be written, etc) to an engine via an I/F, and enabling the engine to calculate a parity of the page group according to the user data on the pages (Belluomini teaches block-line mapping is organized with flash unit erase blocks that comprises data information and/or parity information, and the flash unit erase blocks are grouped into erase stripes); obtaining, by a direct memory access (DMA) controller (Belluomini does not expressly teach the use of a DMA but does disclose a Direct Flash Memory Array Controller, 214, handles write, read, and erase commands issued by the storage cache controller, 212, col. 4, lines 4-60) the parity of the page group from the engine and storing the parity of the page group (col. 5, lines 45-48) in the RAM through the bus architecture (Note Figs. 2 and 4); and obtaining, by a flash I/F controller (106, Fig. 1), the user data on the pages and the parity of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jibbe with the above teachings of Belluomini. One of ordinary skill would be motivated to make such flash memory access operation modifications in Jibbe, as suggested by Belluomini, to properly enhance access and maintain data integrity and reliable data in flash memory (Belluomini, col. 1, lines 54-col. 2, lines 1-31).

As per claim 2, Jibbe-Belluomini teaches wherein the host I/F controller does not output the user data on the pages to the engine through the bus architecture.  (Belluomini teaches block-line mapping is organized with flash unit erase blocks that include data information and/or parity information, and the flash unit erase blocks are grouped into erase stripes, and each of the erase stripes is a set of erase blocks that form a complete computation set for the storage caches's (RAID) array configuration and includes at least one page-stripe that form complete independent parity sets such that a parity page in one page-stripe depends only on other pages within the same page- stripe, col. 5, lines 4-col. 7, lines 1-60) 

As per claim 3, Jibbe-Belluomini teaches wherein comprising: gaining, by the host I/F controller, a control of the bus architecture to store the user data on each page in the RAM through the bus architecture.  (Belluomini teaches block-line mapping is organized with flash unit erase blocks that include data information and/or parity information, and the flash unit erase blocks are grouped into erase stripes, and each of the erase stripes is a set of erase blocks that form a complete computation set for the storage caches's (RAID) array configuration and includes at least one page-stripe that form complete independent parity sets such that a parity page in one page-stripe depends only on other pages within the same page- stripe, col. 5, lines 4-col. 7, lines 1-60) 

As per claim 4, Jibbe-Belluomini teaches comprising: gaining, by the DMA controller, a control of the bus architecture to store the parity of the page group in the RAM through the bus architecture.  Jibbe teaches performing direct access/control to the flash (group) caches but does not specifically show that this operation is performed by DMA. Performing flash memory operations with DMA that include read, erase before a data write, data writing, error correction, etc is well-known in the art. Belluomini teaches storage caches' (RAID) array configuration and includes at least one page-stripe that form complete independent parity sets such that a parity page in one page-stripe depends only on other pages within the same page- stripe, col. 5, lines 4-col. 7, lines 1-60. 
As per claim 7, Jibbe-Belluomini teaches wherein the engine applies XOR operations on the user data of the page group to generate the parity of the page group.  (Belluomini, Note Figs. 2 and 4, the interchange col. 5, lines 4-col. 7, lines 1-60) 

As per claim 8, Jibbe-Belluomini teaches wherein the bus architecture is shared by the RAM, the host I/F controller, the DMA controller and the flash I/F controller to transfer data there between. (Belluomini, Note Figs. 2 and 4, the interchange col. 5, lines 4-col. 7, lines 1-60) 

As per claim 9, Jibbe-Belluomini teaches the host interface controller comprising a first, second, third interface, see Figs. 2 and 4. Whereby, the first, second, and third interfaces interact with a first controller, see Fig. 4. Belluomini teaches block-line mapping is organized with flash unit erase blocks that include data information and/or parity information, and the flash unit erase blocks are grouped into erase stripes, and each of the erase stripes is a set of erase blocks that form a complete computation set for the storage caches' (RAID) array configuration and includes at least one page-stripe that form complete independent parity sets such that a parity page in one page-stripe depends only on other pages within the same page- stripe, col. 5, lines 4-col. 7, lines 1-60. 

As per claims 10, 12, 13, 16, and 18-20, see the rejections under the same rationale for claims 1-4, 7, and 8.

Allowable Subject Matter
Claims 5, 6, 11, 14, 15, and 17,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 and 15, states “ wherein comprising: after outputting the user data on the pages to the engine via the interface completely, issuing, by the host I/F controller, a termination valid signal to the DMA controller via the I/F to notify the DMA controller that the parity of the page group can be obtained from the engine.”  
Claims 6 and 17 states “generating, by the flash I/F controller, a first error correcting code (ECC) according to the user data on each page, and a second ECC according to the parity of the page group; and programming, by the flash I/F controller, the first ECCs on the pages, and the second ECC of the parity into the flash module.”  


Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        June 19, 2021